—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Public Employment Relations Board, dated January 29, 1997, which, after a hearing, found that the petitioner had committed an improper employer practice in violation of Civil Service Law § 209-a (1) (d), and directed the petitioner, inter alia, to cease and desist therefrom.
Adjudged that the determination is confirmed, with one bill of costs, the petition is denied, and the proceeding is dismissed on the merits.
The determination of the New York State Public Employment Relations Board (hereinafter the Board) that the petitioner violated Civil Service Law § 209-a (1) (d) when it unilaterally transferred work which had been exclusively performed by members of the Amalgamated Transit Union to nonunit Transit Authority employees was supported by substantial evidence (see, CPLR 7803 [4]; Matter of Niagara Frontier Transp. Auth., 18 PERB 3083).
We find no reason to disturb the Board’s determination as to the appropriate relief to be granted as the result of the petitioner’s violation (see, Civil Service Law § 205 [5] [d]). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.